Name: 95/59/EC: Commission Decision of 2 March 1995 approving the programme for the eradication of Aujeszky' s Disease in Austria (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  management;  agricultural activity;  Europe
 Date Published: 1995-03-11

 Avis juridique important|31995D005995/59/EC: Commission Decision of 2 March 1995 approving the programme for the eradication of Aujeszky' s Disease in Austria (Only the German text is authentic) Official Journal L 055 , 11/03/1995 P. 0042 - 0042COMMISSION DECISION of 2 March 1995 approving the programme for the eradication of Aujeszky's Disease in Austria (Only the German text is authentic) (95/59/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 thereof, Whereas an eradication programme was commenced in Austria for Aujeszky's Disease in 1986; Whereas in accordance with Article 9 (2) of Directive 64/432/EEC the Commission has examined the programme; whereas it meets the criteria laid down in Article 9 (1) of the said Directive and can therefore be approved; Whereas by letter dated 16 November 1994, Austria has submitted information on its eradication programme for Aujeszky's Disease; Whereas the programme should allow Aujeszky's Disease to be eradicated from Austria in the future; whereas the situation concerning this disease in Austria shall be reviewed within two years; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication of Aujeszky's Disease from Austria is hereby approved for a period of two years. Article 2 Austria shall bring into force by 1 March 1995 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 This Decision shall enter into force on 1 March 1995. Article 4 This Decision is addressed to the Republic of Austria. Done at Brussels, 2 March 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64.